Exhibit 10.1

 

CATALYTICA ENERGY SYSTEMS, INC.

(formerly Catalytica Combustion Systems, Inc.)

 

1995 STOCK PLAN

(As amended and restated effective August 31, 2005)

 


1.                                       PURPOSES OF THE PLAN.  THE PURPOSES OF
THIS 1995 STOCK PLAN ARE:


 

•                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

•                                          to provide additional incentive to
Employees, Directors and Consultants, and

 

•                                          to promote the success of the
Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Purchase Rights and Restricted Stock Units.

 


2.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS SHALL APPLY:


 


(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR ANY OF
ITS COMMITTEES AS SHALL BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4
OF THE PLAN.


 


(B)                                 “APPLICABLE LAWS” MEANS THE REQUIREMENTS
RELATING TO THE ADMINISTRATION OF STOCK PLANS UNDER U. S. STATE CORPORATE LAWS,
U.S. FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR
QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE
APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL
BE, GRANTED UNDER THE PLAN.


 


(C)                                  “AWARD” MEANS, INDIVIDUALLY OR
COLLECTIVELY, A GRANT UNDER THE PLAN OF OPTIONS, STOCK PURCHASE RIGHTS, OR
RESTRICTED STOCK UNITS.


 


(D)                                 “AWARD AGREEMENT” MEANS THE WRITTEN OR
ELECTRONIC AGREEMENT SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH
AWARD GRANTED UNDER THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN.


 


(E)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(F)                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(G)                                 “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS
APPOINTED BY THE BOARD IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


 


(H)                                 “COMMON STOCK” MEANS THE COMMON STOCK OF THE
COMPANY.

 

--------------------------------------------------------------------------------


 


(I)                                     “COMPANY” MEANS CATALYTICA ENERGY
SYSTEMS, INC., A DELAWARE CORPORATION.


 


(J)                                     “CONSULTANT” MEANS ANY PERSON, INCLUDING
AN ADVISOR, ENGAGED BY THE COMPANY OR A PARENT OR SUBSIDIARY TO RENDER SERVICES
TO SUCH ENTITY.


 


(K)                                  “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(L)                                     “DISABILITY” MEANS TOTAL AND PERMANENT
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE.


 


(M)                               “EMPLOYEE” MEANS ANY PERSON, INCLUDING
OFFICERS AND DIRECTORS, EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY.  A SERVICE PROVIDER SHALL NOT CEASE TO BE AN EMPLOYEE IN THE CASE
OF (I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN
LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ITS PARENT, ANY SUBSIDIARY, OR
ANY SUCCESSOR.  FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY
EXCEED NINETY DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS
GUARANTEED BY STATUTE OR CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE
OF ABSENCE APPROVED BY THE COMPANY IS NOT SO GUARANTEED, ON THE 181ST DAY OF
SUCH LEAVE ANY INCENTIVE STOCK OPTION HELD BY THE OPTIONEE SHALL CEASE TO BE
TREATED AS AN INCENTIVE STOCK OPTION AND SHALL BE TREATED FOR TAX PURPOSES AS A
NONSTATUTORY STOCK OPTION.  NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A
DIRECTOR’S FEE BY THE COMPANY SHALL BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY
THE COMPANY.


 


(N)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 


(O)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:


 


(I)                                     IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
EXCHANGE OR SYSTEM FOR THE LAST MARKET TRADING DAY PRIOR TO THE TIME OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE ADMINISTRATOR DEEMS RELIABLE;


 


(II)                                  IF THE COMMON STOCK IS REGULARLY QUOTED BY
A RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID
AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE LAST MARKET TRADING DAY PRIOR
TO THE DAY OF DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH
OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR


 


(III)                               IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK, THE FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE
ADMINISTRATOR.


 


(P)                                 “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF
SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.

 

2

--------------------------------------------------------------------------------


 


(Q)                                 “NONSTATUTORY STOCK OPTION” MEANS AN OPTION
NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


 


(R)                                    “NOTICE OF GRANT” MEANS A WRITTEN OR
ELECTRONIC NOTICE EVIDENCING CERTAIN TERMS AND CONDITIONS OF AN INDIVIDUAL AWARD
GRANT.  THE NOTICE OF GRANT IS PART OF THE AWARD AGREEMENT.


 


(S)                                  “OFFICER” MEANS A PERSON WHO IS AN OFFICER
OF THE COMPANY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(T)                                    “OPTION” MEANS A STOCK OPTION GRANTED
PURSUANT TO THE PLAN.


 


(U)                                 “OPTION EXCHANGE PROGRAM” MEANS A PROGRAM
WHEREBY OUTSTANDING OPTIONS ARE SURRENDERED IN EXCHANGE FOR OPTIONS WITH A LOWER
EXERCISE PRICE.


 


(V)                                 “OPTIONED STOCK” MEANS THE COMMON STOCK
SUBJECT TO AN OPTION.


 


(W)                               “OPTIONEE” MEANS THE HOLDER OF AN OUTSTANDING
OPTION GRANTED UNDER THE PLAN.


 


(X)                                   “PARENT” MEANS A “PARENT CORPORATION,”
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(Y)                                 “PARTICIPANT” MEANS THE HOLDER OF AN
OUTSTANDING AWARD GRANTED UNDER THE PLAN.


 


(Z)                                   “PLAN” MEANS THIS 1995 STOCK PLAN.


 


(AA)                            “RESTRICTED STOCK” MEANS SHARES OF COMMON STOCK
ACQUIRED PURSUANT TO A GRANT OF STOCK PURCHASE RIGHTS UNDER SECTION 11 OF THE
PLAN.


 


(BB)                          “RESTRICTED STOCK PURCHASE AGREEMENT” MEANS A
WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT EVIDENCING THE TERMS
AND RESTRICTIONS APPLYING TO STOCK PURCHASED UNDER A STOCK PURCHASE RIGHT.  THE
RESTRICTED STOCK PURCHASE AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF
THE PLAN AND THE NOTICE OF GRANT.


 


(CC)                            “RESTRICTED STOCK UNIT” MEANS AN AWARD GRANTED
PURSUANT TO SECTION 12 OF THE PLAN.


 


(DD)                          “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT
OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED
WITH RESPECT TO THE PLAN.


 


(EE)                            “SECTION 16(B) ” MEANS SECTION 16(B) OF THE
EXCHANGE ACT.


 


(FF)                                “SERVICE PROVIDER” MEANS AN EMPLOYEE,
DIRECTOR OR CONSULTANT.


 


(GG)                          “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS
ADJUSTED IN ACCORDANCE WITH SECTION 14 OF THE PLAN.

 

3

--------------------------------------------------------------------------------


 


(HH)                          “STOCK PURCHASE RIGHT” MEANS THE RIGHT TO PURCHASE
COMMON STOCK PURSUANT TO SECTION 11 OF THE PLAN, AS EVIDENCED BY A NOTICE OF
GRANT.


 


(II)                                  “SUBSIDIARY” MEANS A “SUBSIDIARY
CORPORATION”, WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF
THE CODE.


 


3.                                       STOCK SUBJECT TO THE PLAN.  SUBJECT TO
THE PROVISIONS OF SECTION 14 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES
THAT MAY BE OPTIONED AND SOLD UNDER THE PLAN IS 5,000,000 SHARES.  THE SHARES
MAY BE AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


 

If an Award expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated); provided, however, that
Shares that have actually been issued under the Plan, whether upon exercise of
an Option or Stock Purchase Right or upon vesting of Restricted Stock or a
Restricted Stock Unit, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Shares of
Restricted Stock are repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan.

 


4.                                       ADMINISTRATION OF THE PLAN.


 


(A)                                  PROCEDURE.


 


(I)                                     MULTIPLE ADMINISTRATIVE BODIES. 
DIFFERENT COMMITTEES WITH RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS MAY
ADMINISTER THE PLAN.


 


(II)                                  SECTION 162(M).  TO THE EXTENT THAT THE
ADMINISTRATOR DETERMINES IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER
AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


 


(III)                               RULE 16B-3.  TO THE EXTENT DESIRABLE TO
QUALIFY TRANSACTIONS HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS
CONTEMPLATED HEREUNDER SHALL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR
EXEMPTION UNDER RULE 16B-3.


 


(IV)                              OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED
ABOVE, THE PLAN SHALL BE ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH
COMMITTEE SHALL BE CONSTITUTED TO SATISFY APPLICABLE LAWS.


 


(B)                                 POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE
PROVISIONS OF THE PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC
DUTIES DELEGATED BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR SHALL HAVE
THE AUTHORITY, IN ITS DISCRETION:


 


(I)                                                TO DETERMINE THE FAIR MARKET
VALUE;

 

4

--------------------------------------------------------------------------------


 


(II)                                             TO SELECT THE SERVICE PROVIDERS
TO WHOM AWARDS MAY BE GRANTED HEREUNDER;


 


(III)                                          TO DETERMINE THE NUMBER OF SHARES
OF COMMON STOCK TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;


 


(IV)                                         TO APPROVE FORMS OF AGREEMENT FOR
USE UNDER THE PLAN;


 


(V)                                            TO DETERMINE THE TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD GRANTED
HEREUNDER.  SUCH TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE
EXERCISE PRICE, THE TIME OR TIMES WHEN OPTIONS OR STOCK PURCHASE RIGHTS MAY BE
EXERCISED OR RESTRICTED STOCK UNITS VEST (WHICH MAY BE BASED ON PERFORMANCE
CRITERIA), ANY VESTING ACCELERATION OR WAIVER OF FORFEITURE RESTRICTIONS, AND
ANY RESTRICTION OR LIMITATION REGARDING ANY AWARD OR THE SHARES OF COMMON STOCK
RELATING THERETO, BASED IN EACH CASE ON SUCH FACTORS AS THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, SHALL DETERMINE;


 


(VI)                                         TO REDUCE THE EXERCISE PRICE OF ANY
OPTION OR STOCK PURCHASE RIGHT TO THE THEN CURRENT FAIR MARKET VALUE IF THE FAIR
MARKET VALUE OF THE COMMON STOCK COVERED BY SUCH AWARD SHALL HAVE DECLINED SINCE
THE DATE THE AWARD WAS GRANTED;


 


(VII)                                      TO INSTITUTE AN OPTION EXCHANGE
PROGRAM;


 


(VIII)                                   TO CONSTRUE AND INTERPRET THE TERMS OF
THE PLAN AND AWARDS GRANTED PURSUANT TO THE PLAN;


 


(IX)                                           TO PRESCRIBE, AMEND AND RESCIND
RULES AND REGULATIONS RELATING TO THE PLAN, INCLUDING RULES AND REGULATIONS
RELATING TO SUB-PLANS ESTABLISHED FOR THE PURPOSE OF QUALIFYING FOR PREFERRED
TAX TREATMENT UNDER FOREIGN TAX LAWS;


 


(X)                                              TO MODIFY OR AMEND EACH AWARD
(SUBJECT TO SECTION 17(C) OF THE PLAN), INCLUDING THE DISCRETIONARY AUTHORITY TO
EXTEND THE POST-TERMINATION EXERCISABILITY PERIOD OF OPTIONS LONGER THAN IS
OTHERWISE PROVIDED FOR IN THE PLAN;


 


(XI)                                           TO ALLOW PARTICIPANTS TO SATISFY
WITHHOLDING TAX OBLIGATIONS BY ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE
SHARES TO BE ISSUED UPON EXERCISE OF AN AWARD THAT NUMBER OF SHARES HAVING A
FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE FAIR MARKET
VALUE OF THE SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE
AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY A
PARTICIPANT TO HAVE SHARES WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM
AND UNDER SUCH CONDITIONS AS THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;


 


(XII)                                        TO AUTHORIZE ANY PERSON TO EXECUTE
ON BEHALF OF THE COMPANY ANY INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD
PREVIOUSLY GRANTED BY THE ADMINISTRATOR;


 


(XIII)                                     TO MAKE ALL OTHER DETERMINATIONS
DEEMED NECESSARY OR ADVISABLE FOR ADMINISTERING THE PLAN.


 

5

--------------------------------------------------------------------------------


 


(C)                                  EFFECT OF ADMINISTRATOR’S DECISION.  THE
ADMINISTRATOR’S DECISIONS, DETERMINATIONS AND INTERPRETATIONS SHALL BE FINAL AND
BINDING ON ALL PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


 


5.                                       ELIGIBILITY.  NONSTATUTORY STOCK
OPTIONS, STOCK PURCHASE RIGHTS AND RESTRICTED STOCK UNITS MAY BE GRANTED TO
SERVICE PROVIDERS.  INCENTIVE STOCK OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES.


 


6.                                       LIMITATIONS.


 


(A)                                  EACH OPTION SHALL BE DESIGNATED IN THE
AWARD AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK
OPTION.  HOWEVER, NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK
OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY THE OPTIONEE DURING ANY CALENDAR
YEAR (UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS
$100,000, SUCH OPTIONS SHALL BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR
PURPOSES OF THIS SECTION 6(A), INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO
ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET VALUE OF THE
SHARES SHALL BE DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH SHARES
IS GRANTED.


 


(B)                                 NEITHER THE PLAN NOR ANY AWARD SHALL CONFER
UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUING THE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER WITH THE COMPANY, NOR SHALL THEY INTERFERE IN
ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE SUCH
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(C)                                  THE FOLLOWING LIMITATIONS SHALL APPLY TO
GRANTS OF OPTIONS:


 


(I)                                     NO SERVICE PROVIDER SHALL BE GRANTED, IN
ANY FISCAL YEAR OF THE COMPANY, OPTIONS TO PURCHASE MORE THAN 500,000 SHARES.


 


(II)                                  IN CONNECTION WITH HIS OR HER INITIAL
SERVICE, A SERVICE PROVIDER MAY BE GRANTED OPTIONS TO PURCHASE UP TO AN
ADDITIONAL 500,000 SHARES, WHICH SHALL NOT COUNT AGAINST THE LIMIT SET FORTH IN
SUBSECTION (I) ABOVE.


 


(D)                                 THE FOREGOING LIMITATIONS SHALL BE ADJUSTED
PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS
DESCRIBED IN SECTION 14.


 


(E)                                  IF AN OPTION IS CANCELLED IN THE SAME
FISCAL YEAR OF THE COMPANY IN WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION
WITH A TRANSACTION DESCRIBED IN SECTION 14), THE CANCELLED OPTION WILL BE
COUNTED AGAINST THE LIMITS SET FORTH IN SUBSECTIONS (C)(I), (C)(II), (D)(I) AND
(D)(II) ABOVE.  FOR THIS PURPOSE, IF THE EXERCISE PRICE OF AN OPTION IS REDUCED,
THE TRANSACTION WILL BE TREATED AS A CANCELLATION OF THE OPTION AND THE GRANT OF
A NEW OPTION.


 


7.                                       TERM OF PLAN.  SUBJECT TO SECTION 21 OF
THE PLAN, THE PLAN SHALL BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD. 
UNLESS TERMINATED EARLIER UNDER SECTION 17, IT SHALL CONTINUE IN EFFECT FOR A
TERM OF TEN (10) YEARS FROM THE LATER OF (I) THE EFFECTIVE DATE OF THE PLAN, OR
(II) THE DATE OF THE MOST RECENT BOARD APPROVAL OF AN INCREASE IN THE NUMBER OF
SHARES RESERVED FOR ISSUANCE UNDER THE PLAN.

 

6

--------------------------------------------------------------------------------


 


8.                                       TERM OF OPTIONS.  THE TERM OF EACH
OPTION SHALL BE STATED IN THE AWARD AGREEMENT.  IN THE CASE OF AN INCENTIVE
STOCK OPTION, THE TERM SHALL BE TEN (10) YEARS FROM THE DATE OF GRANT OR SUCH
SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.  MOREOVER, IN THE CASE
OF AN INCENTIVE STOCK OPTION GRANTED TO AN OPTIONEE WHO, AT THE TIME THE
INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT
(10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY
OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE INCENTIVE STOCK OPTION SHALL BE
FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN
THE AWARD AGREEMENT.


 


9.                                       OPTION EXERCISE PRICE AND
CONSIDERATION.


 


(A)                                  EXERCISE PRICE.  THE PER SHARE EXERCISE
PRICE FOR THE SHARES TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION SHALL BE
DETERMINED BY THE ADMINISTRATOR, SUBJECT TO THE FOLLOWING:


 


(I)                                     IN THE CASE OF AN INCENTIVE STOCK OPTION


 

(A)                              GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE
INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT
(10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT
OR SUBSIDIARY, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN 110% OF THE
FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

 

(B)                                GRANTED TO ANY EMPLOYEE OTHER THAN AN
EMPLOYEE DESCRIBED IN PARAGRAPH (A) IMMEDIATELY ABOVE, THE PER SHARE EXERCISE
PRICE SHALL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE
OF GRANT.

 


(II)                                  IN THE CASE OF A NONSTATUTORY STOCK
OPTION, THE PER SHARE EXERCISE PRICE SHALL BE DETERMINED BY THE ADMINISTRATOR. 
IN THE CASE OF A NONSTATUTORY STOCK OPTION INTENDED TO QUALIFY AS
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN 100% OF THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF GRANT.


 


(III)                               NOTWITHSTANDING THE FOREGOING, OPTIONS MAY
BE GRANTED WITH A PER SHARE EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF GRANT PURSUANT TO A MERGER OR OTHER CORPORATE
TRANSACTION.


 


(B)                                 WAITING PERIOD AND EXERCISE DATES.  AT THE
TIME AN OPTION IS GRANTED, THE ADMINISTRATOR SHALL FIX THE PERIOD WITHIN WHICH
THE OPTION MAY BE EXERCISED AND SHALL DETERMINE ANY CONDITIONS THAT MUST BE
SATISFIED BEFORE THE OPTION MAY BE EXERCISED.


 


(C)                                  FORM OF CONSIDERATION.  THE ADMINISTRATOR
SHALL DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION FOR EXERCISING AN OPTION,
INCLUDING THE METHOD OF PAYMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE
ADMINISTRATOR SHALL DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION AT THE TIME
OF GRANT.  SUCH CONSIDERATION MAY CONSIST ENTIRELY OF:


 


(I)                                     CASH;


 


(II)                                  CHECK;

 

7

--------------------------------------------------------------------------------


 


(III)                               PROMISSORY NOTE;


 


(IV)                              OTHER SHARES WHICH (A) IN THE CASE OF SHARES
ACQUIRED UPON EXERCISE OF AN OPTION, HAVE BEEN OWNED BY THE OPTIONEE FOR MORE
THAN SIX MONTHS ON THE DATE OF SURRENDER, AND (B) HAVE A FAIR MARKET VALUE ON
THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO
WHICH SAID OPTION SHALL BE EXERCISED;


 


(V)                                 CONSIDERATION RECEIVED BY THE COMPANY UNDER
A CASHLESS EXERCISE PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE
PLAN;


 


(VI)                              A REDUCTION IN THE AMOUNT OF ANY COMPANY
LIABILITY TO THE OPTIONEE, INCLUDING ANY LIABILITY ATTRIBUTABLE TO THE
OPTIONEE’S PARTICIPATION IN ANY COMPANY-SPONSORED DEFERRED COMPENSATION PROGRAM
OR ARRANGEMENT;


 


(VII)                           ANY COMBINATION OF THE FOREGOING METHODS OF
PAYMENT; OR


 


(VIII)                        SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR
THE ISSUANCE OF SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


 


10.                                 EXERCISE OF OPTION.


 


(A)                                  PROCEDURE FOR EXERCISE; RIGHTS AS A
SHAREHOLDER.  ANY OPTION GRANTED HEREUNDER SHALL BE EXERCISABLE ACCORDING TO THE
TERMS OF THE PLAN AND AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY
THE ADMINISTRATOR AND SET FORTH IN THE AWARD AGREEMENT.  UNLESS THE
ADMINISTRATOR PROVIDES OTHERWISE, VESTING OF OPTIONS GRANTED HEREUNDER SHALL BE
TOLLED DURING ANY UNPAID LEAVE OF ABSENCE.  AN OPTION MAY NOT BE EXERCISED FOR A
FRACTION OF A SHARE.


 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 


(B)                                 TERMINATION OF RELATIONSHIP AS A SERVICE
PROVIDER.  IF AN OPTIONEE CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE
OPTIONEE’S DEATH OR DISABILITY, THE OPTIONEE MAY

 

8

--------------------------------------------------------------------------------


 


EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE
AWARD AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED ON THE DATE OF
TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH
OPTION AS SET FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME
IN THE AWARD AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR THREE (3) MONTHS
FOLLOWING THE OPTIONEE’S TERMINATION.  IF, ON THE DATE OF TERMINATION, THE
OPTIONEE IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE
UNVESTED PORTION OF THE OPTION SHALL REVERT TO THE PLAN.  IF, AFTER TERMINATION,
THE OPTIONEE DOES NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY
THE ADMINISTRATOR, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH
OPTION SHALL REVERT TO THE PLAN.


 


(C)                                  DISABILITY OF OPTIONEE.  IF AN OPTIONEE
CEASES TO BE A SERVICE PROVIDER AS A RESULT OF THE OPTIONEE’S DISABILITY, THE
OPTIONEE MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS
SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THE OPTION IS VESTED ON THE DATE
OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH
OPTION AS SET FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME
IN THE AWARD AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12)
MONTHS FOLLOWING THE OPTIONEE’S TERMINATION.  IF, ON THE DATE OF TERMINATION,
THE OPTIONEE IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY
THE UNVESTED PORTION OF THE OPTION SHALL REVERT TO THE PLAN.  IF, AFTER
TERMINATION, THE OPTIONEE DOES NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME
SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH
OPTION SHALL REVERT TO THE PLAN.


 


(D)                                 DEATH OF OPTIONEE.  IF AN OPTIONEE DIES
WHILE A SERVICE PROVIDER, THE OPTION MAY BE EXERCISED WITHIN SUCH PERIOD OF TIME
AS IS SPECIFIED IN THE AWARD AGREEMENT (BUT IN NO EVENT LATER THAN THE
EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE NOTICE OF GRANT), BY
THE OPTIONEE’S ESTATE OR BY A PERSON WHO ACQUIRES THE RIGHT TO EXERCISE THE
OPTION BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT THAT THE OPTION IS
VESTED ON THE DATE OF DEATH.  IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD
AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING
THE OPTIONEE’S TERMINATION.  IF, AT THE TIME OF DEATH, THE OPTIONEE IS NOT
VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED
PORTION OF THE OPTION SHALL IMMEDIATELY REVERT TO THE PLAN.  THE OPTION MAY BE
EXERCISED BY THE EXECUTOR OR ADMINISTRATOR OF THE OPTIONEE’S ESTATE OR, IF NONE,
BY THE PERSON(S) ENTITLED TO EXERCISE THE OPTION UNDER THE OPTIONEE’S WILL OR
THE LAWS OF DESCENT OR DISTRIBUTION.  IF THE OPTION IS NOT SO EXERCISED WITHIN
THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY
SUCH OPTION SHALL REVERT TO THE PLAN.


 


11.                                 STOCK PURCHASE RIGHTS.


 


(A)                                  RIGHTS TO PURCHASE.  STOCK PURCHASE RIGHTS
MAY BE ISSUED EITHER ALONE, IN ADDITION TO, OR IN TANDEM WITH OTHER AWARDS
GRANTED UNDER THE PLAN AND/OR CASH AWARDS MADE OUTSIDE OF THE PLAN.  AFTER THE
ADMINISTRATOR DETERMINES THAT IT WILL OFFER STOCK PURCHASE RIGHTS UNDER THE
PLAN, IT SHALL ADVISE THE OFFEREE IN WRITING OR ELECTRONICALLY, BY MEANS OF A
NOTICE OF GRANT, OF THE TERMS, CONDITIONS AND RESTRICTIONS RELATED TO THE OFFER,
INCLUDING THE NUMBER OF SHARES THAT THE OFFEREE SHALL BE ENTITLED TO PURCHASE,
THE PRICE TO BE PAID, AND THE TIME WITHIN WHICH THE OFFEREE MUST ACCEPT SUCH
OFFER.  THE OFFER SHALL BE ACCEPTED BY EXECUTION OF A RESTRICTED STOCK PURCHASE
AGREEMENT IN THE FORM DETERMINED BY THE ADMINISTRATOR.

 

9

--------------------------------------------------------------------------------


 


(B)                                 REPURCHASE OPTION.  UNLESS THE ADMINISTRATOR
DETERMINES OTHERWISE, THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL GRANT THE
COMPANY A REPURCHASE OPTION EXERCISABLE UPON THE VOLUNTARY OR INVOLUNTARY
TERMINATION OF THE PURCHASER’S SERVICE WITH THE COMPANY FOR ANY REASON
(INCLUDING DEATH OR DISABILITY).  THE PURCHASE PRICE FOR SHARES REPURCHASED
PURSUANT TO THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL BE THE ORIGINAL PRICE
PAID BY THE PURCHASER AND MAY BE PAID BY CANCELLATION OF ANY INDEBTEDNESS OF THE
PURCHASER TO THE COMPANY.  THE REPURCHASE OPTION SHALL LAPSE AT A RATE
DETERMINED BY THE ADMINISTRATOR.


 


(C)                                  OTHER PROVISIONS.  THE RESTRICTED STOCK
PURCHASE AGREEMENT SHALL CONTAIN SUCH OTHER TERMS, PROVISIONS AND CONDITIONS NOT
INCONSISTENT WITH THE PLAN AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION.


 


(D)                                 RIGHTS AS A SHAREHOLDER.  ONCE THE STOCK
PURCHASE RIGHT IS EXERCISED, THE PURCHASER SHALL HAVE THE RIGHTS EQUIVALENT TO
THOSE OF A SHAREHOLDER, AND SHALL BE A SHAREHOLDER WHEN HIS OR HER PURCHASE IS
ENTERED UPON THE RECORDS OF THE DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY. 
NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD
DATE IS PRIOR TO THE DATE THE STOCK PURCHASE RIGHT IS EXERCISED, EXCEPT AS
PROVIDED IN SECTION 14 OF THE PLAN.


 


12.                                 RESTRICTED STOCK UNITS.


 


(A)                                  GRANT.  RESTRICTED STOCK UNITS MAY BE
GRANTED AT ANY TIME AND FROM TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR. 
THE ADMINISTRATOR SHALL HAVE COMPLETE DISCRETION TO DETERMINE (I) THE NUMBER OF
SHARES SUBJECT TO A RESTRICTED STOCK UNIT AWARD GRANTED TO ANY PARTICIPANT, AND
(II) THE CONDITIONS THAT MUST BE SATISFIED, WHICH TYPICALLY WILL BE BASED
PRINCIPALLY OR SOLELY ON CONTINUED SERVICE BUT MAY INCLUDE A PERFORMANCE-BASED
COMPONENT, UPON WHICH IS CONDITIONED THE GRANT OR VESTING OF RESTRICTED STOCK
UNITS.  RESTRICTED STOCK UNITS SHALL BE GRANTED IN THE FORM OF UNITS TO ACQUIRE
SHARES.  EACH SUCH UNIT SHALL BE THE EQUIVALENT OF ONE SHARE FOR PURPOSES OF
DETERMINING THE NUMBER OF SHARES SUBJECT TO AN AWARD.  UNTIL THE SHARES ARE
ISSUED, NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A
STOCKHOLDER SHALL EXIST WITH RESPECT TO THE UNITS TO ACQUIRE SHARES.


 


(B)                                 VESTING CRITERIA AND OTHER TERMS.  THE
ADMINISTRATOR SHALL SET VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON
THE EXTENT TO WHICH THE CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF SHARES
THAT WILL BE PAID OUT TO THE PARTICIPANT.  THE ADMINISTRATOR MAY SET VESTING
CRITERIA BASED UPON THE ACHIEVEMENT OF COMPANY-WIDE, BUSINESS UNIT, OR
INDIVIDUAL GOALS (INCLUDING, BUT NOT LIMITED TO, CONTINUED EMPLOYMENT), OR ANY
OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION.


 


(C)                                  EARNING RESTRICTED STOCK UNITS.  UPON
MEETING THE APPLICABLE VESTING CRITERIA, THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE A PAYOUT AS SPECIFIED IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, AT ANY TIME AFTER THE GRANT OF RESTRICTED STOCK UNITS, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY VESTING CRITERIA
THAT MUST BE MET TO RECEIVE A PAYOUT.


 


(D)                                 FORM AND TIMING OF PAYMENT.  PAYMENT OF
EARNED RESTRICTED STOCK UNITS SHALL BE MADE AS SOON AS PRACTICABLE AFTER THE
DATE(S) SET FORTH IN THE AWARD AGREEMENT.  THE ADMINISTRATOR SHALL PAY EARNED
RESTRICTED STOCK UNITS IN SHARES.

 

10

--------------------------------------------------------------------------------


 


(E)                                  CANCELLATION.  ON THE DATE SET FORTH IN THE
AWARD AGREEMENT, ALL UNEARNED RESTRICTED STOCK UNITS SHALL BE FORFEITED TO THE
COMPANY.


 


13.                                 NON-TRANSFERABILITY OF AWARDS.  UNLESS
DETERMINED OTHERWISE BY THE ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE
LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT.  IF THE ADMINISTRATOR
MAKES AN AWARD TRANSFERABLE, SUCH AWARD SHALL CONTAIN SUCH ADDITIONAL TERMS AND
CONDITIONS AS THE ADMINISTRATOR DEEMS APPROPRIATE.


 


14.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, MERGER OR ASSET SALE.


 


(A)                                  CHANGES IN CAPITALIZATION.  SUBJECT TO ANY
REQUIRED ACTION BY THE SHAREHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF
COMMON STOCK COVERED BY EACH OUTSTANDING AWARD, AND THE NUMBER OF SHARES OF
COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO
WHICH NO AWARDS HAVE YET BEEN GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN
UPON CANCELLATION OR EXPIRATION OF AN AWARD, AS WELL AS THE PRICE PER SHARE OF
COMMON STOCK COVERED BY EACH SUCH OUTSTANDING AWARD, SHALL BE PROPORTIONATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT
OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF SHARES OF
STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS,
SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO,
THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN AWARD.


 


(B)                                 DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR SHALL
NOTIFY EACH PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF
SUCH PROPOSED TRANSACTION.  THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE FOR
A PARTICIPANT TO HAVE THE RIGHT TO EXERCISE HIS OR HER AWARD UNTIL TEN (10) DAYS
PRIOR TO SUCH TRANSACTION AS TO ALL OF THE SHARES COVERED THEREBY, INCLUDING
SHARES AS TO WHICH THE AWARD WOULD NOT OTHERWISE BE EXERCISABLE.  IN ADDITION,
THE ADMINISTRATOR MAY PROVIDE THAT ANY COMPANY REPURCHASE OPTION APPLICABLE TO
ANY SHARES PURCHASED UPON EXERCISE OF AN AWARD SHALL LAPSE AS TO ALL SUCH
SHARES, PROVIDED THE PROPOSED DISSOLUTION OR LIQUIDATION TAKES PLACE AT THE TIME
AND IN THE MANNER CONTEMPLATED.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY
EXERCISED, AN AWARD WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
PROPOSED ACTION.


 


(C)                                  MERGER OR ASSET SALE.  IN THE EVENT OF A
MERGER OF THE COMPANY WITH OR INTO ANOTHER CORPORATION, OR THE SALE OF
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY:


 


(I)                                     UNLESS OTHERWISE PROVIDED IN THE NOTICE
OF GRANT AND AWARD AGREEMENT, EACH AWARD MAY BE ASSUMED OR AN EQUIVALENT OPTION
OR RIGHT SUBSTITUTED BY SUCH SUCCESSOR CORPORATION (INCLUDING AS A “SUCCESSOR”
ANY PURCHASER OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY) OR A PARENT OR
SUBSIDIARY OF SUCH SUCCESSOR CORPORATION.  IN THE EVENT THAT THE

 

11

--------------------------------------------------------------------------------


 


SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE AWARD, THE
PARTICIPANT SHALL FULLY VEST IN AND HAVE THE RIGHT TO EXERCISE THE AWARD AS TO
ALL OF THE SHARES, INCLUDING SHARES AS TO WHICH IT WOULD NOT OTHERWISE BE VESTED
OR EXERCISABLE.  IN SUCH EVENT THE ADMINISTRATOR SHALL NOTIFY THE PARTICIPANT AS
SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH TRANSACTION THAT THE
AWARD SHALL BE FULLY EXERCISABLE FOR A PERIOD OF TEN (10) DAYS FROM THE DATE OF
SUCH NOTICE, AND THE AWARD SHALL TERMINATE UPON THE EXPIRATION OF SUCH PERIOD IF
THE SUCCESSOR CORPORATION DOES NOT ASSUME OR SUBSTITUTE FOR SUCH OPTION OR
RIGHT.  FOR THE PURPOSES OF THIS PARAGRAPH, AN AWARD SHALL BE CONSIDERED ASSUMED
IF, FOLLOWING THE MERGER OR SALE OF ASSETS, THE OPTION OR RIGHT CONFERS THE
RIGHT TO PURCHASE OR RECEIVE, FOR EACH SHARE SUBJECT TO THE AWARD IMMEDIATELY
PRIOR TO THE MERGER OR SALE OF ASSETS, THE CONSIDERATION (WHETHER STOCK, CASH,
OR OTHER SECURITIES OR PROPERTY) RECEIVED IN THE MERGER OR SALE OF ASSETS BY
HOLDERS OF COMMON STOCK FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE
TRANSACTION (AND IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF
CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES). 
IF SUCH CONSIDERATION RECEIVED IN THE MERGER IS NOT SOLELY COMMON STOCK OF THE
SUCCESSOR CORPORATION OR ITS PARENT, THE ADMINISTRATOR MAY, WITH THE CONSENT OF
THE SUCCESSOR CORPORATION, PROVIDE FOR THE CONSIDERATION TO BE RECEIVED UPON THE
EXERCISE OF THE AWARD, FOR EACH SHARE SUBJECT TO THE AWARD, TO BE SOLELY COMMON
STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT EQUAL IN FAIR MARKET VALUE TO
THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF COMMON STOCK IN THE MERGER OR
SALE OF ASSETS.


 


(II)                                  ANY SHARES SUBJECT TO A REPURCHASE OPTION
OF THE COMPANY SHALL BE EXCHANGED FOR THE CONSIDERATION (WHETHER STOCK, CASH, OR
OTHER SECURITIES OR PROPERTY) RECEIVED IN THE MERGER OR ASSET SALE BY THE
HOLDERS OF COMMON STOCK FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE
TRANSACTION, AS DESCRIBED IN THE PRECEDING PARAGRAPH.  IF IN SUCH EXCHANGE THE
PARTICIPANT RECEIVES SHARES OF STOCK OF THE SUCCESSOR CORPORATION OR A PARENT OR
SUBSIDIARY OF SUCH SUCCESSOR CORPORATION, AND IF THE SUCCESSOR CORPORATION HAS
AGREED TO ASSUME OR SUBSTITUTE FOR AWARDS AS PROVIDED IN THE PRECEDING
PARAGRAPH, SUCH EXCHANGED SHARES SHALL CONTINUE TO BE SUBJECT TO A REPURCHASE
OPTION AS PROVIDED IN THE PARTICIPANT’S RESTRICTED STOCK PURCHASE AGREEMENT. 
IF, AS PROVIDED IN THE PRECEDING PARAGRAPH, THE PARTICIPANTS SHALL HAVE THE
RIGHT TO EXERCISE AWARDS AS TO ALL OF THE SHARES COVERED THEREBY, ALL OF THE
SHARES THAT ARE SUBJECT TO A REPURCHASE OPTION OF THE COMPANY WILL AUTOMATICALLY
BE RELEASED FROM SUCH REPURCHASE OPTION.


 


15.                                 CHANGE OF CONTROL.


 

(a)                                  In the event of a Change of Control (as
defined below), a Participant shall (i) have the right to exercise each Option
and Stock Purchase Right as to all or a portion of the Shares covered thereby,
including Shares as to which the Award would not otherwise be exercisable, and
(ii) fully vest in any Restricted Stock Unit, in either case on the date six
(6) months after such Change of Control or earlier if a Participant’s status as
a Service Provider with the successor corporation is terminated by the successor
corporation as a result of an Involuntary Termination (as defined below). 
Thereafter, the Option or Stock Purchase Right shall remain exercisable in
accordance with terms of the Plan.

 

(b)                                 For purposes of this Section 15, the
following definitions shall apply:

 


(I)                                     A “CHANGE OF CONTROL” MEANS THE
HAPPENING OF ANY OF THE FOLLOWING EVENTS:

 

12

--------------------------------------------------------------------------------


 

(A)                              ANY “PERSON” (AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED)
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING FIFTY PERCENT
(50%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S THEN
OUTSTANDING VOTING SECURITIES; OR

 

(B)                                A CHANGE IN THE COMPOSITION OF THE BOARD
OCCURRING WITHIN A ONE-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY
OF THE DIRECTORS ARE INCUMBENT DIRECTORS. “INCUMBENT DIRECTORS” SHALL MEAN
DIRECTORS WHO EITHER (I) ARE DIRECTORS OF THE COMPANY AS OF THE DATE HEREOF, OR
(II) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE
VOTES OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS AT THE TIME OF SUCH
ELECTION OR NOMINATION (BUT SHALL NOT INCLUDE AN INDIVIDUAL WHOSE ELECTION OR
NOMINATION IS IN CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING
TO THE ELECTION OF DIRECTORS TO THE COMPANY); OR

 

(C)                                THE CONSUMMATION OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR

 

(D)                               THE CONSUMMATION OF THE SALE OR DISPOSITION BY
THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

 


(II)                                  “INVOLUNTARY TERMINATION” SHALL MEAN ANY
OF THE FOLLOWING EVENTS: (A) WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT,
A SIGNIFICANT REDUCTION OF THE PARTICIPANT’S DUTIES, AUTHORITY OR
RESPONSIBILITIES, RELATIVE TO THE PARTICIPANT’S DUTIES, AUTHORITY OR
RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL;
(B) WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT, A SUBSTANTIAL REDUCTION,
WITHOUT GOOD BUSINESS REASONS, OF THE FACILITIES AND PERQUISITES (INCLUDING
OFFICE SPACE AND LOCATION) AVAILABLE TO THE PARTICIPANT IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL; (C) WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT, A
REDUCTION IN THE BASE SALARY OF THE PARTICIPANT AS IN EFFECT IMMEDIATELY PRIOR
TO THE CHANGE OF CONTROL; (D) WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT,
A MATERIAL REDUCTION IN THE KIND OR LEVEL OF EMPLOYEE BENEFITS, INCLUDING
BONUSES, TO WHICH THE PARTICIPANT WAS ENTITLED IMMEDIATELY PRIOR TO THE CHANGE
OF CONTROL WITH THE RESULT THAT THE PARTICIPANT’S OVERALL BENEFITS PACKAGE IS
SIGNIFICANTLY REDUCED; (E) WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT,
THE RELOCATION OF THE PARTICIPANT TO A FACILITY OR A LOCATION MORE THAN THIRTY
(30) MILES FROM THE PARTICIPANT’S THEN PRESENT LOCATION; (F) ANY PURPORTED
TERMINATION OF THE PARTICIPANT WHICH IS NOT EFFECTED FOR DISABILITY OR FOR CAUSE
(AS DEFINED BELOW), OR ANY PURPORTED TERMINATION FOR WHICH THE GROUNDS RELIED
UPON ARE NOT VALID; OR (G) OR ANY ACT OR SET OF FACTS OR CIRCUMSTANCES WHICH
WOULD, UNDER CALIFORNIA CASE LAW OR STATUTE, CONSTITUTE A CONSTRUCTIVE
TERMINATION OF THE PARTICIPANT.


 


(III)                               “CAUSE” SHALL MEAN (A) ANY ACT OF PERSONAL
DISHONESTY TAKEN BY THE PARTICIPANT IN CONNECTION WITH HIS RESPONSIBILITIES AS A
SERVICE PROVIDER AND INTENDED TO RESULT


 

13

--------------------------------------------------------------------------------


 


IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE PARTICIPANT, (B) PARTICIPANT’S
CONVICTION OF OR PLEA OF NOLO CONTENDERE TO A FELONY, (C) A WILLFUL ACT BY THE
PARTICIPANT WHICH CONSTITUTES GROSS MISCONDUCT AND WHICH IS INJURIOUS TO THE
SUCCESSOR CORPORATION, OR (D) FOLLOWING DELIVERY TO THE PARTICIPANT OF A WRITTEN
DEMAND FOR PERFORMANCE FROM THE SUCCESSOR CORPORATION WHICH DESCRIBES THE BASIS
FOR THE SUCCESSOR CORPORATION’S BELIEF THAT THE PARTICIPANT HAS NOT
SUBSTANTIALLY PERFORMED HIS DUTIES, CONTINUED VIOLATIONS BY THE PARTICIPANT OF
THE PARTICIPANT’S OBLIGATIONS TO THE SUCCESSOR CORPORATION WHICH ARE
DEMONSTRABLY WILLFUL AND DELIBERATE ON THE PARTICIPANT’S PART.


 


16.                                 DATE OF GRANT.  THE DATE OF GRANT OF AN
AWARD SHALL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY
THE ADMINISTRATOR.  NOTICE OF THE DETERMINATION SHALL BE PROVIDED TO EACH
PARTICIPANT WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


17.                                 AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)                                  AMENDMENT AND TERMINATION.  THE BOARD MAY
AT ANY TIME AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN.


 


(B)                                 SHAREHOLDER APPROVAL.  THE COMPANY SHALL
OBTAIN SHAREHOLDER APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND
DESIRABLE TO COMPLY WITH APPLICABLE LAWS.


 


(C)                                  EFFECT OF AMENDMENT OR TERMINATION.  NO
AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE
RIGHTS OF ANY PARTICIPANT, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE
PARTICIPANT AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED
BY THE PARTICIPANT AND THE COMPANY.  TERMINATION OF THE PLAN SHALL NOT AFFECT
THE ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH
RESPECT TO AWARDS GRANTED UNDER THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


18.                                 CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)                                  LEGAL COMPLIANCE.  SHARES SHALL NOT BE
ISSUED PURSUANT TO THE EXERCISE OR VESTING OF AN AWARD UNLESS THE EXERCISE OR
VESTING OF SUCH AWARD AND THE ISSUANCE AND DELIVERY OF SUCH SHARES SHALL COMPLY
WITH APPLICABLE LAWS AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR
THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 


(B)                                 INVESTMENT REPRESENTATIONS.  AS A CONDITION
TO THE EXERCISE OF AN AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH
AWARD TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES
ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO
SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY,
SUCH A REPRESENTATION IS REQUIRED.


 


19.                                 INABILITY TO OBTAIN AUTHORITY.  THE
INABILITY OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING
JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY
TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE
COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES
AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.

 

14

--------------------------------------------------------------------------------


 


20.                                 RESERVATION OF SHARES.  THE COMPANY, DURING
THE TERM OF THIS PLAN, WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER
OF SHARES AS SHALL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


21.                                 SHAREHOLDER APPROVAL.  THE PLAN SHALL BE
SUBJECT TO APPROVAL BY THE SHAREHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS
AFTER THE DATE THE PLAN IS ADOPTED.  SUCH SHAREHOLDER APPROVAL SHALL BE OBTAINED
IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

 

15

--------------------------------------------------------------------------------